—Order unanimously affirmed without costs. Memorandum: Family Court’s determination *819that the children were permanently neglected by respondent is supported by clear and convincing evidence. The record establishes that, despite petitioner’s diligent efforts to encourage and strengthen the parental relationship, respondent failed substantially and continuously to plan for the future of the children (see, Social Services Law § 384-b [7] [a]). Although respondent participated in the services offered by petitioner, she did not successfully address the problems that led to the removal of the children (see, Matter of Cathleen B., 231 AD2d 962, appeal dismissed 90 NY2d 840). “Because she failed to make any progress in overcoming the problems that initially endangered the children and continued to prevent their safe return, the court properly found that respondent was unable to make an adequate plan for her children’s future” (Matter of Rebecca D., 222 AD2d 1092).
The court properly determined that a suspended judgment would not be in the best interests of the children (see, Matter of Sonny H. B., 249 AD2d 940). (Appeal from Order of Erie County Family Court, Rosa, J. — Terminate Parental Rights.) Present — Green, A. P. J., Hurlbutt, Scudder and Lawton, JJ.